Exhibit 10.1

 
 

 


 
First Amended and Restated Loan Agreement
 
Between
 
Centerline Holding Company
 
And
 
American Mortgage Acceptance Company
 
as of September 17, 2007
 
 
 
 
 
 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
 
SECTION 1.    DEFINITIONS AND ACCOUNTING TERMS
 
1
 
1.1
 
    DEFINITIONS
 
1
 
1.2
 
    ACCOUNTING TERMS AND DETERMINATIONS
 
9
 
SECTION 2.    THE CREDIT ACCOMMODATIONS
 
9
 
2.1
 
    THE CREDIT ACCOMMODATIONS
 
9
 
2.2
 
    TERM OF AGREEMENT
 
10
 
2.3
 
    PREPAYMENT OF THE OBLIGATIONS; BORROWER’S REDUCTION OF LOAN AMOUNT
 
10
 
2.4
 
    EVIDENCE OF INDEBTEDNESS, MATURITY
 
10
 
2.5
 
    INTEREST, LOAN FEES AND PAYMENT OF EXPENSES
 
10
 
SECTION 3.     CONDITIONS TO CREDIT
 
13
 
3.1
 
    DOCUMENTS
 
13
 
3.2
 
    REPRESENTATIONS AND WARRANTIES
 
13
 
3.3
 
    EVENTS OF DEFAULT
 
13
 
3.4
 
    APPROVAL OF LENDER’S COUNSEL
 
13
 
3.5
 
    PAYMENT OF FEES
 
13
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
14
 
4.1
 
    EXISTENCE; PLACE OF BUSINESS; IDENTIFICATION NUMBERS
 
14
 
4.2
 
    AUTHORITY
 
14
 
4.3
 
    FINANCIAL STATEMENTS
 
14
 
4.4
 
    FINANCIAL CONDITION
 
14
 
4.5
 
    ASSETS
 
15
 
4.6
 
    LITIGATION
 
15
 
4.7
 
    BURDENSOME PROVISIONS
 
15
 
4.8
 
    OTHER AGREEMENTS
 
15
 
4.9
 
    TAXES
 
15
 
4.10
 
    THE LOAN
 
16
 
4.11
 
    CAPITALIZATION
 
16
 
4.12
 
    SOLVENCY
 
16
 
4.13
 
    EVENTS OF DEFAULT
 
16
 

 
-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page
 
4.14
 
    ERISA
 
16
 
4.15
 
    ENVIRONMENTAL AND REGULATORY COMPLIANCE
 
17
 
4.16
 
    CONTRACTS WITH AFFILIATES, ETC
 
17
 
4.17
 
    FEDERAL REGULATIONS
 
18
 
4.18
 
    QUALIFICATION AS A REIT
 
18
 
4.19
 
    ADVISORY AGREEMENT; ADVISORY SUBCONTRACT
 
18
 
4.20
 
    HOLDING COMPANY AND INVESTMENT COMPANY ACTS
 
18
 
4.21
 
    INVESTMENT COMPANY ACT; OTHER REGULATIONS
 
18
 
SECTION 5.    AFFIRMATIVE COVENANTS
 
19
 
5.1
 
    FINANCIAL STATEMENTS
 
19
 
5.2
 
    MAINTENANCE OF EXISTENCE; CHARACTER OF EQUITY
 
20
 
5.3
 
    MAINTENANCE OF PROPERTIES
 
20
 
5.4
 
    COMPLIANCE WITH LAWS
 
20
 
5.5
 
    TAXES AND CLAIMS
 
20
 
5.6
 
    NOTICE OF DEFAULTS
 
21
 
5.7
 
    CHANGES IN MANAGEMENT
 
21
 
5.8
 
    NOTICE OF LITIGATION
 
21
 
5.9
 
    RECORDS
 
21
 
5.10
 
    EXECUTION OF OTHER INSTRUMENTS
 
21
 
5.11
 
    MAINTENANCE OF REIT STATUS
 
21
 
5.12
 
    CONTINUATION OF ADVISORY AGREEMENT AND ADVISORY SUBCONTRACT
 
21
 
5.13
 
    INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS
 
22
 
SECTION 6.    NEGATIVE COVENANTS
 
22
 
6.1
 
    ENCUMBRANCES AND LIENS
 
22
 
6.2
 
    INDEBTEDNESS
 
23
 
6.3
 
    CONSOLIDATION AND MERGER
 
24
 
6.4
 
    LOANS, GUARANTEES, INVESTMENTS
 
24
 
6.5
 
    ACQUISITIONS
 
24
 
6.6
 
    DISPOSAL OF ASSETS
 
24
 

 
-ii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page

6.7
 
    PAYMENT OF DISTRIBUTIONS
 
24
 
6.8
 
    LIMITATIONS ON LEASING
 
24
 
6.9
 
    DEFAULT UNDER OTHER AGREEMENTS OR INDENTURES
 
25
 
6.10
 
    PURCHASE OF MARGIN STOCK
 
25
 
6.11
 
    AMENDMENT TO CERTAIN DOCUMENTS
 
25
 
6.12
 
    ERISA COMPLIANCE
 
25
 
6.13
 
    REAL ESTATE ACTIVITIES
 
26
 
6.14
 
    DEFAULT UNDER ADVISORY AGREEMENT OR ADVISORY SUBCONTRACT
 
26
 
SECTION 7.    FINANCIAL COVENANTS
 
26
 
7.1
 
    MINIMUM ADJUSTED NET WORTH
 
26
 
7.2
 
    LIQUIDITY
 
26
 
7.3
 
    DEBT SERVICE COVERAGE
 
26
 
7.4
 
    RECOURSE DEBT TO ADJUSTED NET WORTH
 
26
 
7.5
 
    MINIMUM ADJUSTED AFFO
 
26
 
SECTION 8.    EVENTS OF DEFAULT
 
27
 
8.1
 
    EVENTS OF DEFAULT
 
27
 
SECTION 9.    MISCELLANEOUS PROVISIONS
 
29
 
9.1
 
    INCORPORATION OF PREAMBLE, RECITAL AND EXHIBITS
 
29
 
9.2
 
    NOTICES
 
29
 
9.3
 
    AMENDMENTS, WAIVERS, ETC
 
30
 
9.4
 
    INDEMNIFICATION
 
30
 
9.5
 
    INCONSISTENCIES WITH OTHER LOAN DOCUMENTS
 
30
 
9.6
 
    EXPENSES
 
30
 
9.7
 
    ASSIGNABILITY.
 
30
 
9.8
 
    TIME OF ESSENCE
 
31
 
9.9
 
    ENTIRE AGREEMENT
 
31
 
9.10
 
    SEVERABILITY
 
31
 
9.11
 
    GOVERNING LAW
 
31
 
9.12
 
    NO PARTNERSHIP OR JOINT VENTURE
 
31
 

 
-iii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page
 
9.13
 
    REPLACEMENT DOCUMENTS
 
31
 
9.14
 
    HEADINGS
 
31
 
9.15
 
    USURY LIMITATION
 
31
 
9.16
 
    WAIVER OF JURY TRIAL
 
 

 
 

 


-iv-

--------------------------------------------------------------------------------



EXHIBITS TO LOAN AGREEMENT
 
EXHIBIT A
Form of Note
EXHIBIT 2.1
Form of Borrowing Notice
EXHIBIT 3.1
Closing Checklist
EXHIBIT 4.6
EXHIBIT 4.11
Litigation
Capitalization
EXHIBIT 4.16
Contracts with Affiliates
EXHIBIT 5.1
EXHIBIT 6.1
Form of Covenant Compliance Certificate
Liens or encumbrances
EXHIBIT 6.2
Indebtedness
       





--------------------------------------------------------------------------------





Loan Agreement
 
THIS FIRST AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is dated as of
this 17th day of September, 2007 and effective as of April 1, 2007 among
American Mortgage Acceptance Company, a Massachusetts business trust
(“Borrower”), and Centerline Holding Company, a Delaware statutory trust
(“Lender”).
 
RECITALS
 
WHEREAS, the Borrower and the Lender are parties to a Loan Agreement dated as of
June 30, 2004, as amended by the First Amendment to the Loan Agreement dated as
of June 30, 2005, as amended by the Second Amendment to the Loan Agreement dated
as of April 20, 2006, as amended by the Third Amendment to the Loan Agreement
dated as of June 29, 2007 (as amended, and modified, restated and/or
supplemented from time to time, the “Initial Agreement”); and


WHEREAS, on June 1, 2007, the Independent Trustees of the Borrower approved
certain changes to the Initial Agreement which were preliminarily incorporated
into the Third Amendment to the Loan Agreement; and


WHEREAS, the Borrower and the Lender wish to fully amend and restate the Initial
Loan Agreement to further clarify such changes.
 
NOW THEREFORE, in consideration of the mutual covenants and conditions contained
therein and set forth below, and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by the parties, the parties
agree as follows:
 
Section 1.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.1           DEFINITIONS.  The following terms, as used in this Agreement,
shall have the following meanings, unless the context clearly indicates
otherwise:
 
“Accountants” means independent certified public accountants reasonably
acceptable to the Lender.  The Lender hereby acknowledges that the Accountants
for Borrower may include Deloitte & Touche LLP, which accountants are acceptable
to the Lender.
 
“Adjusted AFFO” for each quarterly period means the GAAP net income of Borrower
for such period without giving effect to depreciation, amortization, gains or
losses attributable to changes in the fair market value of derivative
instruments, gains or losses on the sale of property or other assets, capital
gains or losses with respect to the disposition of investments in marketable
securities, and impairment losses on investments or recoveries on such impaired
investments.
 
“Adjusted Net Worth” means the GAAP net worth of Borrower for such period
without giving effect to accumulated other comprehensive income or loss.
 


--------------------------------------------------------------------------------



“Advances” means any and all advances made or to be made by the Lender to
Borrower pursuant to and as contemplated by the terms of this Agreement.
 
“Advisor” means Centerline/AMAC Manager Inc., a Delaware corporation, or any
Person directly or indirectly succeeding to Centerline/AMAC Manager Inc. (or
Centerline Affordable Housing Advisors LLC, a Delaware limited liability
company, hereinafter referred to as “Centerline Affordable” under the Advisory
Subcontract) as the Advisor in accordance with the terms of Section 5.12 hereof.
 
“Advisory Agreement” means that certain Third Amended and Restated Advisory
Services Agreement dated as of March 19, 2007 between Borrower and the Advisor,
or any replacement thereof executed and delivered by Borrower in accordance with
the terms of Section 5.12 hereof, pursuant to which the Advisor performs
investment advisory services to Borrower, and manages Borrower’s assets and
day-to-day affairs.
 
“Advisory Subcontract” means that certain advisory subcontract, dated as of
March 29, 1993, between the Advisor and Centerline Affordable, pursuant to which
all of the Advisor’s obligations and duties under the Advisory Agreement are
assigned to and assumed by Centerline Affordable.  In the event that the Advisor
or Centerline Affordable are replaced in accordance with the terms of Section
5.12 hereof, the term Advisory Subcontract shall mean the Advisory Agreement or
such other document as Borrower and the Lender may agree.
 
“Affiliates” means, with reference to any Person (including an individual, a
corporation, a partnership, a limited liability company, a trust and a
governmental agency or instrumentality) (i) any director, officer, general
partner, manager, or employee of that Person, (ii) any other Person controlling,
controlled by or under direct or indirect common control of that Person, (iii)
any other Person directly or indirectly holding five percent (5%) or more of any
class of the capital stock or other equity interests (including partnership
interests, member interest, options, warrants, convertible securities and
similar rights) of that Person and (iv) any other Person five percent (5%) or
more of any class of whose capital stock or other equity interests (including
partnership interests, member interest, options, warrants, convertible
securities and similar rights) is held directly or indirectly by that Person.
 
“Agreement” means this Loan Agreement.
 
“AMAC Funds” means the funds advanced by Borrower to AMAC Credit Facility LLC
under the AMAC Credit Facility Loan Agreement.
 
“Borrower” means that term as defined in the first paragraph of this Agreement.
 
“Borrowing Notice” means any borrowing request submitted by Borrower in the form
of Exhibit 2.1 attached hereto.
 
“Business Day” means any day on which commercial banks in New York, New York
settle payments.
 

2

--------------------------------------------------------------------------------



“Cash and Cash Equivalents” means the aggregate amount of cash and cash
equivalents, as determined in accordance with GAAP.
 
“Centerline Affordable” means Centerline Affordable Housing Advisors LLC, a
Delaware limited liability company.
 
“Closing Date” means the date on which the conditions set forth in Section 3.1
through Section 3.5 are first satisfied.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Control” means either (i) having an economic interest in greater than 50% of
the equity of an entity and the power and authority to elect or otherwise
determine a majority of the board of directors or similar governing body of such
entity, or (ii) having the power and authority to determine and control the
policies and operations of such entity.
 
“Covenant Compliance Certificate” means the Covenant Compliance Certificate
substantially in the form of Exhibit 5.1 attached hereto, from the principal
financial officer of Borrower, certifying that the information prepared thereon
has been prepared in accordance with GAAP, and stating that such officer has no
knowledge that a Default or Event of Default has occurred and is continuing or,
if a Default or an Event of Default or such event has occurred and is
continuing, the statement as to its nature and the action which such entity or
any other entity proposes to take with respect to such Default or Event of
Default.
 
“Debt Service Coverage” for each quarterly period means the ratio of Adjusted
AFFO plus Interest Expense on Recourse Debt for such period to Interest Expense
on Recourse Debt.
 
“Default” means an event or condition which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder.
 
“ERISA Affiliate” means each entity that may have been at any time during the
sixty month period ending on the date of this Agreement or may be treated as a
single employer with Borrower under the rules of Subsections (b), (c), (m) or
(o) of Section 414 of the Code.
 
“Event of Default” means any act or occurrence specified as an Event of Default
in Section 8.
 
“Fair Market Value of Total Assets” means the aggregate fair market value of all
of a Person’s assets, valuing those assets customarily bought and sold on a
recognized market yielding widely distributed standard price quotations at their
readily ascertainable market price, and all other assets valued using such
methodology and data as shall be fully disclosed to, and approved by, the Lender
in its reasonable discretion.
 

3

--------------------------------------------------------------------------------



“Fannie Mae” means the Federal National Mortgage Association.
 
“FHA” means the Federal Housing Administration.
 
“Financial Statements” means that term as defined in Section 4.3.
 
“Freddie Mac” means the Federal Home Loan Mortgage Corporation.
 
“GAAP” means generally accepted accounting principles and practices as
applicable under Section 1.2 below and as set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession.  GAAP
shall be consistently applied from one accounting period to another.
 
“GNMA Certificates” means securities guaranteed by the Government National
Mortgage Association including GNMA pass-through mortgage-backed securities.
 
“Indebtedness” shall mean without duplication: (a) obligations created, issued
or incurred by Borrower or its subsidiaries for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person), (b) obligations of Borrower or its
subsidiaries to pay the deferred purchase or acquisition price of property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable within ninety (90) days after
the date the respective goods are delivered or the respective services are
rendered, (c) debt of others secured by a lien on the property of Borrower or
its subsidiaries, whether or not the respective debt so secured has been assumed
by Borrower or its subsidiaries, (d) obligations (contingent or otherwise) of
Borrower or its subsidiaries in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for
account of Borrower or its subsidiaries, (e) capital lease obligations of
Borrower or its subsidiaries, (f) obligations of Borrower or its subsidiaries
under repurchase agreements, sale/buy-back agreements or like arrangements, (g)
debt of others guaranteed by Borrower or its subsidiaries, (h) all obligations
of Borrower or its subsidiaries incurred in connection with the acquisition or
carrying of fixed assets by Borrower or its subsidiaries, (i) debt of general
partnerships of which Borrower or its subsidiaries is a general partner, and (j)
all off-balance sheet obligations of Borrower or its subsidiaries.
 
“Interest Expense” means for any period, total interest expense, both expensed
and capitalized, of Borrower and its subsidiaries for such period with respect
to all outstanding Recourse Debt of Borrower and its subsidiaries (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under interest rate protection agreements), determined on a consolidated
basis in accordance with GAAP.
 

4

--------------------------------------------------------------------------------



“Interest Period” means, as to any LIBOR Rate Amount, the period the
commencement and duration of which shall be determined in accordance with
Section 2.5.1(A), provided that if any such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the
Business Day next preceding or next succeeding such day as determined by the
Lender in accordance with its usual practices, of which the Lender shall notify
Borrower in writing at the beginning of such Interest Period.
 
“IRS” means the United States Internal Revenue Service.
 
“Lending Institution” means any reputable financial institution that has
obtained a minimum debt rating of “A” from S&P and/or “A2” from Moody’s.
 
“LIBOR Business Day” means any Business Day on which commercial banks are open
for international business (including dealings in dollar deposits) in London or
such other eurodollar interbank market as may be selected by the Lender in its
sole discretion acting in good faith.
 
“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Amount,
the rate of interest equal to the rate per annum (rounded upwards to the nearest
100,000th of one percent) as determined on the basis of the offered rates for
deposits in U.S. dollars, for a period of time comparable to the Interest Period
selected by Borrower with respect to such LIBOR Rate Amount which appears on the
Telerate page 3750 as of 11:00 a.m. London time on the day that is two LIBOR
Business Days preceding the first day of the applicable Interest Period.  If the
rate described above does not appear on the Telerate System on any applicable
interest determination date, the LIBOR Rate shall be the rate (rounded upwards
as described above, if necessary) determined on the basis of the offered rates
for deposits in U.S. dollars for a period of time comparable to the applicable
Interest Period and in an amount comparable to the principal amount of the
requested LIBOR Rate Amount which are offered by four major banks in the London
interbank market at approximately 11:00 a.m. London time on the day that is two
(2) LIBOR Business Days preceding the first day of the applicable Interest
Period.  The principal London office of each of the four major London banks will
be requested to provide a quotation of its U.S. dollar deposit offered rate.  If
at least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations.  If fewer than two quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in U.S. dollars to leading European banks for a period of time
comparable to the applicable Interest Period for such LIBOR Rate Amount and in
an amount comparable thereto offered by major banks in New York City at
approximately 11:00 a.m. New York City time, on the day that is two LIBOR
Business Days preceding the first day of such Interest Period.  In the event
that the Lender is unable to obtain any such quotation as provided above, it
will be deemed that the LIBOR Rate cannot be determined and the interest rate
applicable to such LIBOR Rate Amount shall be determined in accordance with
Section 2.5.1(D).  In the event that the Board of Governors of the Federal
Reserve System shall impose a LIBOR Reserve Rate, then for any period during
which such LIBOR Reserve Rate shall apply, the LIBOR Rate shall be
 

5

--------------------------------------------------------------------------------



equal to the amount determined above divided by an amount equal to 1 minus the
LIBOR Reserve Rate.
 
“LIBOR Rate Amount” means, in relation to any Interest Period, any portions of
the principal amount of the Loan on which Borrower elects pursuant to Section
2.5.1 to pay interest at a rate determined by reference to the LIBOR Rate.
 
“LIBOR Reserve Charge” means, for each day on which any LIBOR Rate Amount is
outstanding, a reserve charge in an amount equal to the product of:
 
(i)           the outstanding principal amount of the LIBOR Rate Amount,
 
multiplied by
 
(ii)           (a) the LIBOR Rate (expressed as a decimal) divided by one minus
the LIBOR Reserve Rate, minus (b) the LIBOR Rate (expressed as a decimal),
 
multiplied by
 
(iii)           1/360.
 
“LIBOR Reserve Rate” means, for any day with respect to a LIBOR Rate Amount, the
maximum rate (expressed as a decimal) at which any lender subject thereto would
be required to maintain reserves (including all basic, supplemental, marginal
and other reserves) under Regulation D of the Board of Governors of the Federal
Reserve System (or any successor or similar regulations relating to such reserve
requirements) against “Eurocurrency Liabilities” (as that term is used in
Regulation D), if such liabilities were outstanding.  The LIBOR Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
the LIBOR Reserve Rate.
 
“Line of Credit” means that term as defined in the recital set forth above.
 
  “Liquidity” means Cash and Cash Equivalents plus availability to Borrower
under the Line of Credit or a committed line of credit from a Lending
Institution.
 
“Loan” means all Advances made or other credit accommodations provided by the
Lender to Borrower in accordance with the terms and conditions of this
Agreement.
 
“Loan Amount” means the principal amount of EIGHTY MILLION AND NO/100 DOLLARS
($80,000,000.00), or such lesser amount as may from time to time be in effect
following exercise of the reduction procedure set forth in Section 2.3.
 
“Loan Documents” means this Agreement, the Note and the documents specified in
Section 3.1 and any other documents, instruments or agreements relating to the
Line of Credit required or contemplated hereby and thereby.
 
“Loan Fees” means the Upfront Fee.  The Loan Fees shall be in addition to all
out-of-pocket expenses, including, without limitation, reasonable attorneys’
fees and costs for
 

6

--------------------------------------------------------------------------------



the Lender and customary recording, filing or other similar document fees and
charges, each of which shall be paid by Borrower.
 
“Maturity Date” means such date as determined in accordance with the terms of
Section 2.4, upon which date all Obligations, including, without limitation, any
remaining unpaid principal, interest, Loan Fees, out-of-pocket expenses
including attorneys’ fees and costs, and documentation charges and other charges
relating to the Loan shall be due and payable in full.
 
“Net Equity” means equity raised by Borrower or its subsidiaries, net of costs
incurred in raising such equity, including, without limitation, brokerage costs
and reasonable fees for professional services.
 
“Non-Recourse Debt” shall mean Indebtedness for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other customary
exceptions to non-recourse provisions) is contractually limited to specific
assets of Borrower or its subsidiaries encumbered by a lien securing such
Indebtedness.
 
“Note” means the credit note in the aggregate principal amount of the Loan
Amount executed substantially in the form of Exhibit A attached hereto by
Borrower, payable to the order of the Lender.
 
“Obligations” means any and all obligations of Borrower to the Lender of every
kind and description, direct or indirect, absolute or contingent, primary or
secondary, due or to become due, now existing in connection with or hereafter
arising out of this Agreement and the other Loan Documents.
 
“Organizational Documents” means, with regard to (i) a corporation, its charter
and bylaws, (ii) a limited partnership, its certificate of limited partnership
and agreement of limited partnership, (iii) a limited liability company, its
certificate of organization and operating agreement or such similar certificate
or agreement as is customary in the jurisdiction of formation for such limited
liability company, (iv) a Massachusetts business trust, its charter and
declaration of trust, and (v) any other type of entity, documents, agreements
and certificates serving substantially the same purposes as the foregoing.
 
“Person” means and includes any natural person, partnership, limited liability
company, trust, estate, association, corporation or other entity.
 
“Plans” means that term as defined in Section 4.14.
 
“Preferred Securities” means financial instruments with characteristics of both
liabilities and equity which per FASB Statement of Financial Accounting
Standards No. 150, Accounting for Certain Financial Instruments with
Characteristics of both Liabilities and Equity (May 2003), are recognized as
liability on Borrower’s consolidated balance sheet.
 
“Recourse Debt” shall mean, for any period, the aggregate Indebtedness
(excepting any Non-Recourse Debt, commitments to provide future debt funding,
and an existing
 

7

--------------------------------------------------------------------------------



$3,150,000 guaranty to Fannie Mae relating to a discontinued program) of
Borrower or its subsidiaries outstanding during such period.
 
“Registration Statement” means that certain Form S-2 Registration Statement
under the Securities Act of 1933, for Borrower, as amended by Amendment No. 1,
filed with the Securities and Exchange Commission on January 11, 2002.  The
Registration Statement shall be defined, for purposes of this Agreement, as the
Registration Statement as filed with the Securities and Exchange Commission
prior to the date hereof, without amendment, modification or restatement.
 
“REIT” means a “real estate investment trust” as such term is defined in Section
856 of the Code.
 
“Revolving Commitment Period” means that term as defined in Section 2.1.
 
“Subsidiaries” means, with reference to any Person (including an individual, a
corporation, a partnership, a limited liability company, a trust or a
governmental agency or instrumentality), any corporation, partnership,
association, joint stock company, business trust or other similar organization
of whose total capital stock, voting stock or other equity such Person directly
or indirectly owns or controls more than 50% thereof or any partnership, limited
liability company or other entity in which such Person directly or indirectly
has more than a 50% interest or which is controlled directly or indirectly by
such Person.
 
“Ten Year U.S. Treasury Rate” means the arithmetic average of the weekly average
yield to maturity for actively traded current coupon U.S. Treasury fixed
interest rate securities (adjusted to constant maturities of ten years)
published by the Federal Reserve Board during a fiscal year, or, if such rate is
not published by the Federal Reserve Board, any Federal Reserve Bank or agency
or department of the federal government selected by the Lender.  If the Lender
determines in good faith that the Ten Year U.S. Treasury Rate cannot be
calculated as provided above, then the rate will be the arithmetic average of
the per annum average yields to maturities, based upon closing ask prices on
each business day during a quarter, for each actively traded marketable U.S.
Treasury fixed interest rate security with a final maturity date not less than 8
nor more than 12 years from the date of closing ask prices as chosen and quoted
for each business day in each such quarter in New York City by at least three
recognized dealers in U.S. Government Securities selected by the Lender.
 
“Upfront Fee” means that term as defined in Section 2.5.2.
 
For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:
 
(1)           references to any Person defined in this Section 1.1 refer to such
Person and its successor in title and assigns or (as the case may be) his
successors, assigns, heirs, executors, administrators and other legal
representatives;
 

8

--------------------------------------------------------------------------------



(2)           references to this Agreement refer to such document as originally
executed, or if subsequently varied, supplemented or restated from time to time,
as so varied, supplemented or restated and in effect at that relevant time of
reference thereto;
 
(3)           words importing the singular only shall include the plural and
vice versa, and words importing the masculine gender shall include the feminine
gender and vice versa, and all references to dollars shall be to United States
Dollars; and
 
(4)           grammatical variations of terms defined in this Agreement shall be
defined with reference to and in the context of such defined terms (e.g.
“Controlling,” “Controlled,” etc. shall be defined in the context of the
definition of the word “Control” to refer to situations in which a Person holds
greater than fifty percent (50%) of the equity of an entity and the power and
authority to elect or otherwise determine a majority of the Board of Directors
or similar governing body of such entity).
 
1.2           ACCOUNTING TERMS AND DETERMINATIONS.  All accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP as in effect from time to time.
 
Section 2.
THE CREDIT ACCOMMODATIONS
 
2.1           THE CREDIT ACCOMMODATIONS.
 
2.1.1        Advances.  Subject to the terms and conditions hereof, from and
including the Closing Date and prior to the Maturity Date (the “Revolving
Commitment Period”), the Lender agrees to make revolving loans (“Advances”) to
Borrower from time to time in an aggregate principal amount at any one time
outstanding which does not exceed the Loan Amount.  During the Revolving
Commitment Period, Borrower may use the Loan Amount by borrowing, prepaying the
Advances in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof.  Borrower shall give the Lender written notice of each
requested Advance in the form of a Borrowing Notice, signed by Borrower.  On the
Maturity Date, Borrower shall repay in full the outstanding principal balance of
all Advances.
 
2.1.2        Making of Revolving Loans.  Promptly after receipt of the Borrowing
Notice, the Lender shall make the funds available to Borrower on the applicable
Borrowing Date, utilizing reasonable efforts to initiate the transfer of such
funds so received by not later than 2:00 p.m. (New York time) and shall disburse
such proceeds in accordance with Borrower’s instructions set forth in such
Borrowing Notice.
 
2.1.3        Termination of Revolving Commitment Period.  Without limiting any
other rights or remedies available to the Lender hereunder or under any
applicable law, and notwithstanding any other provision of this Agreement, the
Revolving Commitment Period shall end immediately in the event that Borrower
fails to perform or observe any covenant, term, provision, condition, agreement
or obligation under any of the Loan Documents or any other note, agreement or
instrument in favor of the Lender, or in the event that any of Borrower’s
Subsidiaries fails to
 

9

--------------------------------------------------------------------------------



perform or observe any covenant, term, provision, condition, agreement or
obligation under any of the Loan Documents.
 
2.1.4        Application of Payments.  All Obligations incurred with respect to
any Loan made to Borrower shall be paid within the applicable repayment periods
set forth in this Section 2.1.  All payments shall be applied first to the
payment of all Loan Fees, expenses and other amounts due to the Lender
(excluding principal and interest), then to accrued interest, and the balance on
account of outstanding principal of the Loan; provided, however, that after a
Default or an Event of Default has occurred and is continuing, payments will be
applied to the Obligations as the Lender determines in its unrestricted
discretion.  If the entire amount of any required principal and/or interest
payment is not paid in full within fifteen (15) days after the same is due,
Borrower shall pay to the Lender a late fee equal to five percent (5%) of the
required payment.
 
2.2           TERM OF AGREEMENT.  This Agreement shall continue in full force
and effect so long as any Obligation remains outstanding and the Lender
continues to have any commitment to make any Advance or other credit
accommodation hereunder.
 
2.3           PREPAYMENT OF THE OBLIGATIONS; BORROWER’S REDUCTION OF LOAN
AMOUNT.  Borrower may prepay any Obligation in whole or part at any time or from
time to time, with accrued interest to the date of such prepayment on the amount
prepaid, but without premium or penalty.  Any such partial prepayment shall be
applied against the Advances under the Line of Credit as Borrower shall direct
so long as there is not then outstanding any Default or Event of Default and,
after the occurrence of such Default or Event of Default, as the Lender shall
determine in its unrestricted discretion (provided that the Lender agrees not to
prepay a LIBOR Rate Amount prior to the end of an Interest Period if there are
any outstanding Advances accruing interest with reference to the LIBOR Rate at
such time).  Any prepayment of a LIBOR Rate Amount shall be accompanied by
payment of any additional amounts required pursuant to Section 2.5.1
(F).  Borrower may from time to time by written notice delivered to the Lender
at least three (3) Business Days prior to the date of the requested reduction,
reduce the Loan Amount by integral multiples of $1,000,000 as to any unborrowed
portion of the Loan Amount.  No reduction of the Loan Amount shall be subject to
reinstatement.
 
2.4           EVIDENCE OF INDEBTEDNESS, MATURITY.  The Loan shall be evidenced
by the Note in the aggregate principal amount of the Loan Amount.  The
outstanding principal balance of the Loan, together with accrued interest
thereon, and all other amounts payable by Borrower under the terms of the Loan
Documents, shall be due and payable on June 30, 2008 (the “Maturity Date”).
 
2.5           INTEREST, LOAN FEES AND PAYMENT OF EXPENSES.
 
2.5.1        LIBOR Interest Rate.
 
 
(A)
At the option of Borrower, so long as no Default or Event of Default has
occurred and is then continuing, Borrower may elect from time to time prior to
the Maturity Date to have all or a portion of the unpaid principal amount of the
Loans bear interest at a per annum rate during any particular Interest Period
with

 

10

--------------------------------------------------------------------------------



 
reference to the LIBOR Rate plus three percent (3%); provided, however, that any
such portion of any Loan shall be in an amount not less than $100,000 or some
greater integral multiple of $100,000 with respect to any single Interest
Period.  During the continuation of any Event of Default, interest on the Loans
will be calculated based on the one month LIBOR Rate plus any default interest
and other penalties provided for in this Agreement.  Each Interest Period
selected hereunder shall commence on the first day of a calendar month.  Any
election by Borrower to have interest calculated at the LIBOR Rate shall be made
by notice (which shall be irrevocable) to the Lender at least three (3) Business
Days prior to the first day of the proposed Interest Period, specifying the
LIBOR Rate Amount and the duration of the proposed Interest Period (which must
be for one, two, three or six months).  Any such election of a LIBOR Rate shall
lapse at the end of the expiring Interest Period unless extended by a further
election notice provided in accordance with this paragraph.  Interest shall be
payable in the last day of each such Interest Period and if such Interest Period
has a duration of more than three months, on each date during such Interest
Period occurring every three months from the first day of such Interest Period.
All computations of interest accruing on the unpaid balance of Loans from time
to time shall be calculated on the basis of a 360-day year for the actual number
of days elapsed.  From and after the occurrence of an Event of Default and, when
applicable, the expiration of the 15-day cure period for such Event of Default
as provided in Section 8.1, and during the continuation of such Event of
Default, the unpaid balance of the Loan shall bear interest, to the extent
permitted by law, at the annual rate of interest equal to four percent (4%)
above the interest rate applicable to such Loan pursuant to Section 2.5.1 in
effect on the first Business Day prior to the occurrence of such Event of
Default, which interest shall be compounded monthly and payable on
demand.  Notwithstanding the foregoing, Borrower may not select an Interest
Period which extends beyond the Maturity Date.

 
 
(B)
Borrower shall pay to the Lender, the LIBOR Reserve Charge, if any, with respect
to LIBOR Rate Amounts of the Loans outstanding from time to time on the dates
interest is payable on such LIBOR Rate Amounts.

 
 
(C)
The Lender shall forthwith upon determining any LIBOR Rate provide notice
thereof to Borrower.  Each such notice shall be conclusive and binding upon
Borrower.

 
 
(D)
If, with respect to any Interest Period, the Lender is unable to determine the
LIBOR Rate relating thereto, or adverse or unusual conditions in or changes in
applicable law relating to the applicable Eurodollar interbank market make it
illegal or, in the reasonable judgment of the Lender, impracticable, to fund
therein the LIBOR Rate Amount or make the projected LIBOR Rate unreflective of
the actual costs of funds therefor to the Lender, or if it shall become unlawful
for the Lender to charge interest on the Loans on a LIBOR Rate basis, then in
any of the foregoing events the Lender shall so notify Borrower and interest
will be calculated and payable in respect of such projected Interest Period (and
thereafter

 

11

--------------------------------------------------------------------------------



 
for so long as the conditions referred to in this sentence shall continue) by
reference to the “prime rate” published by Citibank, N.A. plus 1% per annum.

 
 
(E)
If any Interest Period would otherwise end on a day which is not a Business Day
for LIBOR Rate purposes, that Interest Period shall end on the Business Day next
preceding or next succeeding such day as determined by the Lender in accordance
with its usual practice, of which the Lender shall notify Borrower at the
beginning of such Interest Period.

 
 
(F)
Borrower may prepay a LIBOR Rate Amount only upon at least three (3) Business
Days prior written notice to the Lender (which notice shall be
irrevocable).  Borrower shall pay to the Lender, upon request of the Lender,
such amount or amounts as shall be sufficient (in the reasonable opinion of the
Lender) to compensate the Lender for any loss, cost, or expense incurred as a
result of:  (i) any payment of a LIBOR Rate Amount on a date other than the last
day of the Interest Period for such Loan; (ii) any failure by Borrower to borrow
a LIBOR Rate Amount on the date specified by Borrower’s written notice; or (iii)
any failure by Borrower to pay a LIBOR Rate Amount on the date for payment
specified in Borrower’s written notice.

 
2.5.2        Upfront Fee.  On the Closing Date, the Borrower agrees to pay the
Lender a fee of $30,000 (the “Upfront Fee”).  The parties to this Agreement
acknowledge that Borrower paid the full amount of the Upfront Fee in connection
with the closing of the Initial Loan Agreement.
 
2.5.3         Payment of Fees.  Borrower hereby authorizes the Lender to
disburse proceeds of the Loan to pay the Loan Fees and the reasonable fees and
expenses of the Lender’s legal counsel notwithstanding that Borrower may not
have requested a disbursement of such amount.  Such disbursements shall
constitute a portion of the outstanding principal balance of the Loan and the
Note and shall be deemed to be the first principal amounts repaid by Borrower in
making principal payments, whether or not designated as such by
Borrower.  Invoices for all expenses charged to Borrower pursuant hereto will be
provided to Borrower by the Lender prior to any such disbursement, and Borrower
shall pay to the Lender all amounts due pursuant to any such invoices as
repayment of such portion of the outstanding principal balance of the Loan and
the Note represented by such invoices, with all interest accrued thereon, within
twenty (20) Business Days following Borrower’s receipt thereof.
 
2.5.4          Change in Laws.  Anything herein to the contrary notwithstanding,
if any future applicable law (which expression, as used in this Agreement,
includes statutes and rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof) shall
(1) subject the Lender to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Agreement, the Loans or the
payment to the Lender of any amounts due to it hereunder, or (2) materially
change the basis of taxation of payments to the Lender of the principal or the
interest on or any other amounts payable to the Lender hereunder, or (3) impose
on the Lender any other conditions or requirements with respect to this
Agreement, the Loan Amount or any Loan, and the result of any of the foregoing
is (a) to increase the cost to making, funding or maintaining all or any part of
the Loans, or (b) to reduce
 

12

--------------------------------------------------------------------------------



the amount of principal, interest or other amount payable to the Lender
hereunder, or (c) to require the Lender to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or
foregoing interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by the Lender from Borrower hereunder,
then, and in each such case not otherwise provided for hereunder, Borrower will,
upon demand made by the Lender accompanied by calculations thereof in reasonable
detail, pay to the Lender such additional amounts as will be sufficient to
compensate the Lender for such additional cost, reduction, payment or foregoing
interest or other sum, provided that the foregoing provisions of this sentence
shall not apply in the case of any additional cost, reduction, payment or
foregoing interest or other sum resulting from any taxes charged upon or by
reference to the overall net income, profits or gains of the Lender.
 
Section 3.
CONDITIONS TO CREDIT
 
The Lender’s obligations to make any Advances hereunder are subject to the
fulfillment of each of the following conditions to the Lender’s satisfaction
immediately prior to or contemporaneously with the making of any such Advances:
 
3.1           DOCUMENTS.  Prior to or concurrently with the execution and
delivery of this Agreement, the Lender shall receive each of the following
documents in form and substance satisfactory to the Lender:
 
3.1.1        All of the documents listed on the Closing Checklist attached
hereto as Exhibit 3.1; and
 
3.1.2        Such other instruments or documents as the Lender’s counsel may
reasonably request.
 
3.2           REPRESENTATIONS AND WARRANTIES.  Upon execution and delivery of
this Agreement and upon each request by Borrower for an Advance, the
representations and warranties contained in Section 4 of this Agreement shall be
accurate and complete (except to the extent such representations and warranties
relate solely to an earlier specific date, in which case such representations
and warranties shall have been accurate and complete as of such date).
 
3.3           EVENTS OF DEFAULT.  Upon execution and delivery of this Agreement
and upon each request by Borrower for an Advance, no Default or Event of Default
hereunder shall have occurred and be continuing.
 
3.4           APPROVAL OF LENDER’S COUNSEL.  Upon execution and delivery of this
Agreement and upon each request by Borrower for an Advance, all legal matters
incident to or in connection with the transactions hereby contemplated shall be
reasonably satisfactory to counsel for the Lender.
 
3.5           PAYMENT OF FEES.  At the Closing Date and prior to making any
Advance hereunder, the Lender shall have received from Borrower an unconditional
payment of the Loan Fees then due and payable, together with payment of all
costs and expenses, including without limitation reasonable attorneys’ fees and
costs incurred by the Lender in connection with the
 

13

--------------------------------------------------------------------------------



preparation and execution of this Agreement and the Loan
Documents.  Notwithstanding the foregoing, and without in any way reducing
Borrower’s obligation to pay such fees, the Lender agrees not to refuse to make
an Advance solely because attorneys fees incurred by the Lender, for which
Borrower has been invoiced within 30 days of such Advance, remain outstanding.
 
Section 4.
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants that, as of the date hereof and as of any date
any Advances under the Line of Credit are to be made:
 
4.1           EXISTENCE; PLACE OF BUSINESS; IDENTIFICATION NUMBERS.  Borrower
and its Subsidiaries are duly organized, validly existing and in good standing
under the laws of the state of its formation.  Borrower and its Subsidiaries are
duly licensed or qualified in all jurisdictions wherein the character of the
property owned or the nature of the business transacted by it makes licensing or
qualification necessary or advisable, except to the extent that the failure to
do so could not reasonably be expected to have a material adverse effect on the
business, results of operations or condition (financial or otherwise) of
Borrower and its Subsidiaries, taken as a whole.  Borrower and its Subsidiaries
are also duly authorized, qualified and licensed under all applicable laws,
regulations, ordinances or orders of public authorities to carry on its business
in the places and in the manner presently conducted, except to the extent that
the failure to do so could not reasonably be expected to have a material adverse
effect on the business, results of operations or condition (financial or
otherwise) of Borrower and its Subsidiaries, taken as a whole.  Borrower has the
organizational power to enter into any transaction and to make and perform any
agreement or instrument which this Agreement or the Loan Documents require or
contemplate.
 
4.2           AUTHORITY.  The execution, delivery and performance by Borrower of
the Loan Documents and the transactions contemplated by this
Agreement:  (a) have been duly authorized and do not require any other filing
with, consent from, or approval by any Person or governmental authority, (b) do
not violate Borrower’s Organizational Documents or any law, rule, regulation,
order, writ, judgment or decree, and will not result in or constitute a default
under any indenture, credit agreement, or any other agreement or instrument, to
which it is a party or to which any of its property is subject.
 
4.3           FINANCIAL STATEMENTS.  The balance sheet and statements of income
of Borrower, on a consolidated basis, as of December 31, 2006, audited by the
Accountants, and the interim management prepared financial statements of
Borrower, on a consolidated basis, as of June 30, 2007, each duly certified by
the principal financial officer of Borrower, as furnished to the Lender
(collectively, the “Financial Statements”), are complete and correct and fairly
present the financial position of Borrower and the results of operations for the
period indicated.  Each of the Financial Statements was prepared in accordance
with GAAP.
 
4.4           FINANCIAL CONDITION.  Since the date of the latest Financial
Statement (a) there has been no materially adverse change in the condition
financial or otherwise of Borrower, and its Subsidiaries, taken as a whole, and
(b) Borrower and its Subsidiaries have not entered into, incurred or assumed any
material long-term debts, mortgages, leases or oral
 

14

--------------------------------------------------------------------------------



or written commitments, nor commenced any significant project, nor made any
significant purchase or acquisition of any property except with the prior
written consent of the Lender in accordance with the terms
hereof.  Notwithstanding the foregoing sentence, Borrower and its Subsidiaries
may enter into, incur or assume debt, mortgages, leases or oral or written
commitments, commence significant projects and purchase or acquire property so
long as such action is done in the ordinary course of business and is consistent
with the description of Borrower’s Business.  Borrower and its Subsidiaries do
not have any contingent liabilities of any substantial amount which are not
reflected in the Financial Statements described above, except for liabilities
incurred by Borrower and its Subsidiaries since the date of the Financial
Statements in the ordinary course of its business consistent with past
practices.
 
4.5           ASSETS.  Borrower and its Subsidiaries have good and marketable
title to all of its properties and assets, including without limitation as
reflected in the balance sheet included in the Financial Statements, except
property and assets sold or otherwise disposed of at market rates in the
ordinary course of business and consistent with the description of Borrower’s
Business subsequent to the date of such balance sheet.  Borrower and its
Subsidiaries do not have any outstanding liens or encumbrances on any of its
properties or assets, other than as fully described in the Financial
Statements.  Borrower and its Subsidiaries are not a party to any security
agreements or title retention agreements, whether in the form of leases or
otherwise, of any personal property except as reflected in the financial
statements.
 
4.6           LITIGATION.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of Borrower upon reasonable inquiry,
threatened against or affecting Borrower, at law, in equity, or before or by any
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, which if adversely determined would have a materially
adverse effect on the business or condition of Borrower and its Subsidiaries,
taken as a whole, other than those actions, suits, proceedings or investigations
set forth on Exhibit 4.6.  Borrower and its Subsidiaries are not in default or
violation, in either case, beyond expiration of applicable grace, cure or notice
periods of any order, writ, injunction or decree.
 
4.7           BURDENSOME PROVISIONS.  Other than as reflected in the Financial
Statements, Borrower and its Subsidiaries are not a party to any indenture,
agreement, instrument or lease, or subject to any charter, bylaw, operating
agreement or other restriction, or any law, rule, regulation, order, writ,
judgment or injunction, which will, under current or reasonably anticipated
conditions, materially and adversely affect its ability to fully perform all of
the Obligations.
 
4.8           OTHER AGREEMENTS.  Borrower and its Subsidiaries are not in
default beyond applicable grace, cure or notice periods to any material extent
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any debenture, note or other evidence of
indebtedness of such entity or any indenture or agreement to which it is a party
or is bound, which would have a material adverse effect on the financial
condition of Borrower and its Subsidiaries, taken as a whole.
 
4.9           TAXES.  Borrower and its Subsidiaries have filed all United States
federal and state tax returns which are required to be filed by it (taking into
account extensions permitted by applicable law) and have paid or made adequate
provision for the payment of all taxes which
 

15

--------------------------------------------------------------------------------



have or may become due pursuant to those returns, to any matters raised by
audits, assessments received by it, and for any other causes known to it,
including foreign taxes.
 
4.10           THE LOAN.  This Agreement, any Note and any other of the Loan
Documents, or any other documents delivered by Borrower to or for the benefit of
the Lender at any time in connection with the execution and delivery of any of
the Loan Documents, will, when executed and delivered, constitute valid and
binding obligations of such entity, enforceable against such entity in
accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, or
general principles of equity, affecting the rights of creditors
generally.  Borrower will duly and punctually pay any principal and interest
when due on any Obligation requiring the payment of money.
 
4.11           CAPITALIZATION.  The outstanding equity of Borrower is comprised
exclusively of trust interests or member interests, all of which have been duly
issued and are outstanding and fully paid and nonassessable.  There are (i) no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in Borrower, and (ii) no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on Borrower which require or could require such entity
to sell, grant, transfer, assign, mortgage, pledge or otherwise dispose of any
equity interests of Borrower, except as set forth on Exhibit 4.11.  Except as
set forth in any Organizational Document provided to the Lender for Borrower, no
equity interests of Borrower are subject to any restrictions on transfer or any
member agreements, voting agreements, trust agreements, trust deeds, irrevocable
proxies, or any other similar agreements or interests (whether written or oral).
 
4.12           SOLVENCY.  Borrower has and, after giving effect to each Advance
under the Line of Credit will have, tangible assets having a fair salable value
in excess of the amount required to pay the probable liability on its then
existing debts (whether matured or unmatured, liquidated or unliquidated, fixed
or contingent); Borrower has and will have access to adequate capital for the
conduct of its business and the discharge of its debts incurred in connection
therewith as such debts mature.
 
4.13           EVENTS OF DEFAULT.  No Event of Default or, to the best knowledge
of Borrower, Default exists.
 
4.14           ERISA.  Borrower and the ERISA Affiliates, and each “Employee
Pension Benefit Plan” and each “Employee Welfare Benefit Plan” (as defined in
ERISA) established, maintained or contributed to (including any such plan to
which an obligation to contribute exists) by Borrower or any ERISA Affiliate
(collectively, the “Plans”) is in compliance in all material respects with ERISA
and the provisions of the Code applicable to such entity or Plan; neither
Borrower nor any ERISA Affiliate or any Plan has engaged in a “prohibited
transaction” (as defined in ERISA and the Code) which would subject such entity
or such Plan to a material tax or penalty imposed on a “prohibited transaction”;
neither Borrower nor any ERISA Affiliate or any Plan has incurred any material
“accumulated funding deficiency” (as defined in ERISA); the aggregate current
value of all assets of the funded Plans of each of Borrower and any ERISA
Affiliate is at least equal to the aggregate current value of all accrued
benefits under such Plans calculated in accordance with actuarial assumptions
current as of the date of this representation
 

16

--------------------------------------------------------------------------------



and warranty on a Plan termination basis; neither Borrower nor any ERISA
Affiliate has incurred any material liability to the Pension Benefit Guaranty
Corporation over and above premiums required by law and which have been paid or
are not yet due; neither Borrower nor any ERISA Affiliate has terminated any
Plan in a manner which could result in the imposition of a lien on the property
of such entity; none of the Plans are multi-employer plans (as defined in
ERISA).  All contributions to all Plans which were required to be made or
provided for as of the date of this representation and warranty have been made
or provided for in accordance with GAAP and, in the case of Plans, funded by
means other than direct employer contributions, all such funding required
through the date of this representation and warranty has been made or provided
for in accordance with GAAP; each of Borrower and the ERISA Affiliates have
performed in all material respects all of their respective obligations under
each Plan and each Plan has been administered in accordance with its terms;
there are no claims, complaints or causes of action pending or, to Borrower’s
knowledge, threatened against any Plan (other than claims filed in the ordinary
course for benefits under such Plans); and Borrower does not have any liability,
contingent or otherwise, under any Plan that is not disclosed on its Financial
Statements.
 
4.15           ENVIRONMENTAL AND REGULATORY COMPLIANCE.
 
4.15.1        As to each of the real properties either owned or leased by
Borrower or any of its Subsidiaries, each such property is presently in
compliance in all material respects with, and has in full force and effect, all
material permits or approvals required by, all applicable anti-pollution,
hazardous substance, hazardous material, oil, environmental, health, safety or
other laws, ordinances or regulations, and Borrower and its Subsidiaries have
not received notification that any of the foregoing properties is in violation
of any of the foregoing provisions, except for any non-compliance with respect
to, or lack of possession of the foregoing, which does not have or will not have
a direct or indirect material adverse effect, in the Lender’s reasonable
judgment, on the ability of Borrower to meet its Obligations under any of the
Loan Documents.  No inquiry, notice or threat to give notice by any governmental
authority or third party has been received by Borrower or any of its
Subsidiaries with respect to the generation, storage or disposal or release or
threat of release on, under or from any real property either owned or leased by
Borrower or any of its Subsidiaries, of any hazardous substance, hazardous
material or oil, or with respect to any violation of any federal, state or local
environmental, health or safety statute or regulation which could have a direct
or material adverse effect, in the Lender’s reasonable judgment, on the ability
of Borrower to meet its Obligations under any of the Loan Documents.
 
4.16           CONTRACTS WITH AFFILIATES, ETC.  Except as disclosed in Exhibit
4.16 or in the Financial Statements and except for agreements or transactions
(in each case) in the ordinary course of business and on an arm’s-length basis
upon terms at least as favorable as would be available to Borrower as is a party
thereto with an unaffiliated third party, neither Borrower nor any of its
Subsidiaries is a party to or otherwise bound by any agreement, instrument or
contract (whether written or oral) with any Affiliate, except for any such
agreement, instrument or contract as would not materially and adversely affect
the condition (financial or otherwise), properties, business or results of
operations of Borrower and its Subsidiaries, taken as a whole, or Borrower’s
ability to meet its Obligations under any of the Loan Documents.
 

17

--------------------------------------------------------------------------------



4.17           FEDERAL REGULATIONS.  No part of the proceeds of any Advance, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect.  If
requested by the Lender, Borrower will furnish to the Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1, as applicable, referred to in Regulation U.
 
4.18           QUALIFICATION AS A REIT.  Borrower qualified as a REIT under the
provisions of the Code, as applicable for its fiscal years ended December 31,
1991 through December 31, 2006, and from December 31, 2006 through the date
hereof.  All appropriate federal income tax returns for the fiscal years through
December 31, 2005 have been filed by Borrower with the IRS and no previously
filed return has been examined and reported on by the IRS.  Borrower is
organized in conformity with the requirements for qualification as a REIT
pursuant to Sections 856 through 860 of the Code, and Borrower’s proposed method
of operation consistent with Borrower’s business and the business activities
contemplated by this Agreement will enable it to meet the requirements for
qualification and taxation as a REIT under the Code.
 
4.19           ADVISORY AGREEMENT; ADVISORY SUBCONTRACT.
 
4.19.1        In furtherance, and without limiting the provisions of Section 4.8
of this Agreement, the Advisory Agreement is in full force and effect, neither
party thereto is in breach or default of any of its terms or provisions, and no
party has given notice to the other of the intent to terminate, or cause not to
be renewed or extended, the Advisory Agreement.  To the best of Borrower’s
knowledge, none of the parties to the Advisory Agreement has any basis or
intention to terminate or cause not to be renewed or extended the terms and
provisions of the Advisory Agreement.
 
4.19.2        In furtherance, and without limiting the provisions of Section 4.8
of this Agreement, the Advisory Subcontract is in full force and effect, neither
party thereto is in breach or default of any of its terms or provisions, and no
party has given notice to the other of the intent to terminate, or cause not to
be renewed or extended, the Advisory Subcontract.  To the best of Borrower’s
knowledge, none of the parties to the Advisory Subcontract has any basis or
intention to terminate or cause not to be renewed or extended the terms and
provisions of the Advisory Subcontract.
 
4.20           HOLDING COMPANY AND INVESTMENT COMPANY ACTS.  Borrower is not a
“holding company,” or a subsidiary company of a ‘holding company” or an
“affiliate” of a “holding company,” as such terms are defined in the Public
Utility Holding Company Act of 1935; nor is it an “investment company,” or an
“affiliated company” or a “principal underwriter” of an “investment company,” as
such terms are defined in the Investment Company Act of 1940.
 
4.21           INVESTMENT COMPANY ACT; OTHER REGULATIONS.  Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Borrower
is not subject to regulation under any Requirement of Law that limits its
ability to incur Indebtedness.
 

18

--------------------------------------------------------------------------------



Section 5.
AFFIRMATIVE COVENANTS
 
Unless the Lender waives compliance in writing, Borrower agrees to, and shall
cause its Subsidiaries to, do the following until the Lender is no longer
obligated to make any further Advances and all Obligations hereunder have been
repaid in full (including all principal, interest, costs, fees and expenses,
including, without limitation, Loan Fees and reasonable attorneys’ fees and
costs):
 
5.1           FINANCIAL STATEMENTS.
 
5.1.1        Within one hundred twenty (120) days after the end of Borrower’s
fiscal year, deliver to the Lender a complete copy of Borrower’s audited
financial statements certified as being true and correct by the chief financial
officer of Borrower.  The above financial statements are to be prepared in
accordance with GAAP and shall include at least, on a consolidated and
consolidating basis, a balance sheet as of the close of each such fiscal year
and a statement of income and retained earnings (or comparable statement) for
each such fiscal year, as at the end of the fiscal year, together with the
report by Borrower’s Accountants, which financial statements shall fairly
reflect the financial condition and operations of such entity, together with a
certificate of said chief financial officer, in the form of Exhibit 5.1 hereof,
to the effect that, in making the examination necessary for his report of the
financial affairs of such entity for such fiscal year, he has obtained no
knowledge of the occurrence of any condition, event or act which would
constitute a Default or an Event of Default, or, if said officer shall have
obtained knowledge of any such violation, condition, event or act, a statement
as to the nature and status thereof.
 
5.1.2         Deliver to the Lender as soon as such statements are available,
but not later than sixty (60) days after the end of each quarter, a copy of
Borrower’s unaudited financial statements, on a consolidated and consolidating
basis, certified by the principal financial officer of each entity as having
been prepared in accordance with GAAP (subject to year end adjustments, none of
which shall be material individually or in the aggregate), together with a
certificate of said officer, in the form of the Covenant Compliance Certificate
attached hereto as Exhibit 5.1, stating he has no knowledge that a Default or an
Event of Default, has occurred and is continuing or, if a Default or an Event of
Default or such event has occurred and is continuing, a statement as to its
nature and the action which Borrower or any other entity proposes to take with
respect to such event.
 
5.1.3         Deliver to the Lender as soon as such statements are available,
but not later than sixty (60) days prior to December 31 of each year, a copy of
the consolidated and consolidating budgeted operating statements (including,
without limitation balance sheet, statement of income and retained earnings and
statement of cash flows) for Borrower for the fiscal year commencing immediately
following such December 31.
 
5.1.4         Deliver, promptly upon receipt, to the Lender copies of all
material notices received from any governmental authority.
 

19

--------------------------------------------------------------------------------



5.1.5        Deliver, upon the Lender’s request from time to time, delinquency
reports with respect to any of Borrower’s investments.
 
5.1.6        Deliver to the Lender within thirty days of the end of each
calendar month a valuation of each so-called GNMA Certificate owned directly or
indirectly by Borrower or any of its Subsidiaries.  In addition, Borrower will
notify the Lender within five Business Days of any change in value greater than
5% of any GNMA Certificate.
 
5.1.7        Deliver to the Lender, simultaneously with each Borrowing Notice, a
Covenant Compliance Certificate in which the officer executing and delivering
such Certificate states that he has no knowledge that a Default or an Event of
Default has occurred and is continuing.
 
5.1.8        Deliver such additional information as the Lender from time to time
may reasonably request with respect to the business affairs and financial
condition of Borrower.
 
5.2           MAINTENANCE OF EXISTENCE; CHARACTER OF EQUITY.
 
5.2.1        Remain in and continue to operate, and cause its Subsidiaries to
remain in and continue to operate, substantially the same line of business
presently engaged in or contemplated to be engaged in by the terms of this
Agreement as described in the Registration Statement (except that Borrower and
its Subsidiaries may, upon notice to the Lender, withdraw from any business
activity which its trustee(s) or manager(s) reasonably deem unprofitable or
unsound in the due exercise of their authority, provided, however, such
withdrawal shall not impair in any way such entity’s ability to fully pay and
perform all of its Obligations), maintain and preserve, and cause Borrower to
maintain and preserve, its existence and all rights, privileges and franchises
necessary or desirable in the conduct of its business as contemplated by this
Agreement; and conduct its business (and no other business) as contemplated by
the terms of this Agreement in an orderly, efficient and customary
manner.  Borrower shall not modify or amend its Organizational Documents without
first giving 20 days prior written notice of a proposed change to the Lender.
 
5.3           MAINTENANCE OF PROPERTIES.  Restore, maintain and operate all of
its respective properties, if any, in accordance with sound commercial practices
and maintain, preserve and keep all of its respective properties and assets
necessary or useful in its respective business in good working order and
condition.
 
5.4           COMPLIANCE WITH LAWS.  Comply with and duly observe the
requirements of all applicable laws, rules, regulations and orders of all
federal, state and local governmental authorities, including without limitation
obligations imposed by ERISA and hazardous substance and environmental laws,
non-compliance with which could materially adversely affect the Borrower’s
business or credit.
 
5.5           TAXES AND CLAIMS.  Pay and discharge promptly all taxes,
assessments, governmental charges and levies imposed, respectively, upon it or
upon its income or profits or upon any properties belonging to it, prior to the
date on which penalties would be imposed, and pay all lawful claims for labor,
materials and supplies that, if unpaid, might become a lien or charge upon its
respective property, provided that Borrower and its Subsidiaries shall not be
required to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or
 

20

--------------------------------------------------------------------------------



validity thereof is currently being contested in good faith and by proper
proceedings and if such entity, respectively, has set aside on its books and
shall maintain adequate reserves for the payment of the same in conformity with
GAAP.
 
5.6           NOTICE OF DEFAULTS.  Give prompt written notice to the Lender of
any Default or Event of Default or of any default arising under any other
agreement or indenture entered into by Borrower or any of its Subsidiaries, or
of any other matter which has resulted in or is reasonably anticipated to result
in a materially adverse change in Borrower’s financial condition, operations or
prospects.
 
5.7           CHANGES IN MANAGEMENT.  Give prompt written notice to the Lender
of any changes in the senior management positions of Borrower or the Advisor.
 
5.8           NOTICE OF LITIGATION.  Give prompt written notice of any pending
or threatened claim, action or proceeding which would, in the event of an
unfavorable outcome, have a materially adverse effect on the condition
(financial or otherwise), operations or prospects of Borrower and its
Subsidiaries, taken as a whole.
 
5.9           RECORDS.  Keep and maintain full and accurate accounts and records
of its operations according to GAAP and permit the Lender (and its designated
officers, employees, agents and representatives) to have access to such
accounts, records and operations and to make examinations thereof upon
reasonable prior notice during normal business hours.
 
5.10           EXECUTION OF OTHER INSTRUMENTS.  Do, execute, acknowledge and
deliver, or cause to be done, executed, acknowledged and delivered by others,
all further acts, covenants, assurances or further instruments and documents,
promptly after the Lender reasonably requests, in order to carry out the intent
and purpose of this Agreement and the other Loan Documents.  Borrower shall pay
all fees and expenses (including without limitation reasonable attorneys’ fees
and costs) in connection with the foregoing.
 
5.11           MAINTENANCE OF REIT STATUS.  Engage in such business activities,
and shall refrain from engaging in such activities, so as to have Borrower
continue to meet the requirements for qualification and taxation as a REIT under
the Code.
 
5.12           CONTINUATION OF ADVISORY AGREEMENT AND ADVISORY
SUBCONTRACT.  Borrower shall notify the Lender at least 90 days prior to any of
the terms or conditions of the Advisory Agreement or the Advisory Subcontract no
longer being in full force and effect or otherwise being terminated or amended
for any reason or for no reason.  Borrower shall notify the Lender at least 90
days prior to either the Advisor or Centerline Affordable no longer being bound
by the Advisory Agreement or the Advisory Subcontract, including, without
limitation, because of either the Advisor’s or Centerline Affordable’s
assignment or delegation of their respective obligations or duties thereunder;
provided, however, that the transfer of all of the equity interests in
Centerline Affordable to an Affiliate of Centerline Affordable or to a Person
whose chief executive with senior-most responsibility for the business and
operations of such Person is an Affiliate of Centerline Affordable, shall not
constitute an assignment or delegation of Centerline Affordable’s obligations or
duties thereunder.  In the event that either the Advisor or Centerline
Affordable provides notice of its intention to terminate the Advisory
 

21

--------------------------------------------------------------------------------



Agreement or the Advisory Subcontract, regardless of whether such termination is
in accordance with the terms of the Advisory Agreement or the Advisory
Subcontract, or fails to renew or extend the Advisory Agreement or the Advisory
Subcontract for any reason or for no reason, Borrower shall provide to the
Lender written notice at least 90 days prior to the effectiveness of such notice
from the Advisor or from Centerline Affordable or such failure to renew or
extend.  During the 90 day period following any such notice from, or failure by,
Borrower pursuant to this Section 5.12, Borrower shall execute and deliver with
one or more Persons reasonably acceptable to the Lender an agreement to provide
those services following the end of such 90 day period provided by the Advisor
and Centerline Affordable pursuant to the Advisory Agreement and the Advisory
Subcontract.
 
5.13           INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  
 
5.13.1        Borrower and its Subsidiaries shall keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all requirements of law shall be made of all dealings and transactions in
relation to its business and activities.
 
5.13.2        Borrower shall permit the Lender to examine and make abstracts
from any of its books and records, at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Borrower and its Subsidiaries, taken as a whole
with its representatives and with its independent certified public accountants.
 
5.13.3        Borrower shall permit the Lender to conduct audits of Borrower
(but not more than once during each semi-annual period unless a Default or an
Event of Default has occurred and is continuing).  Borrower shall bear, and
reimburse the Lender for, the commercially reasonable expenses of each such
audit.
 
Section 6.
NEGATIVE COVENANTS
 
Borrower covenants and agrees that until the Lender is no longer obligated to
make any further Advances on account of the Line of Credit and the Obligations
have been repaid and performed in full, Borrower will not and will cause its
Subsidiaries to not:
 
6.1           ENCUMBRANCES AND LIENS.  Create, execute, assume or allow any
mortgage, deed of trust, security agreement, pledge or encumbrance, or any other
lien of any kind, or execute or allow to be filed any financing statement
affecting, any or all of its property, real, personal or mixed, whether now
owned or hereafter acquired, except:
 
6.1.1        Liens or charges for current taxes, assessments or other
governmental charges which are not delinquent or which remain payable without
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof, provided such
entity shall have set aside on its books and shall maintain adequate reserves
for their payment in conformity with GAAP;
 

22

--------------------------------------------------------------------------------



6.1.2         Liens or encumbrances granted with respect to its real estate,
partnership interests or other assets, now owned or hereafter acquired, solely
to the extent that such lien or encumbrance secures Indebtedness permitted under
the terms of this Agreement;
 
6.1.3         Liens or encumbrances related to carriers’, warehouse men’s,
mechanics’, materialmen’s, repairman’s, or other like liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty days or which are being contested in good faith and by appropriate
proceedings diligently conducted, provided that such entities shall have set
aside on their books and shall maintain adequate reserves for their payment in
conformity with GAAP;
 
6.1.4         Liens or encumbrances arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; and
 
6.1.5         Liens or encumbrances that are easements, rights-of-way,
restrictions and other similar encumbrances affecting the real property which,
in the aggregate, are not substantial in amount, and which do not in any case
materially and adversely detract from the value of the property subject thereto
or materially interfere with the ordinary conduct of the business of the
applicable Person.
 
6.1.6         Liens or encumbrances that are easements, rights-of-way,
restrictions and other similar encumbrances affecting the real property which,
in the aggregate, are not substantial in amount, and which do not in any case
materially and adversely detract from the value of the property subject thereto
or materially interfere with the ordinary conduct of the business of the
applicable Person.
 
6.1.7        All liens or encumbrances set forth on Exhibit 6.1. attached
hereto.
 
6.2           INDEBTEDNESS.
 
6.2.1        Create, incur, assume or suffer to exist, nor in any manner become
or be liable directly or indirectly with respect to any Indebtedness (on a
consolidated basis) except:  (A) the Obligations; (B) Indebtedness for other
borrowed money existing on the date of this Agreement, listed and described, but
only to the extent so listed and described, on Exhibit 6.2 attached hereto, and
any refinancings, refundings, renewals, restatement, or extensions thereof,
provided that the principal amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal, restatement or extension except
for an amount equal to a reasonable premium for accrued and unpaid interest
thereon and the fees and expenses incurred in connection with such refinancing,
refunding, renewal, restatement or extension, and by an amount equal to any
existing commitments unutilized thereunder; (C) Indebtedness for the purchase
price of capital assets incurred in the ordinary course of business (other than
real estate), subject, however, to the limitation that such Indebtedness does
not exceed the lesser of the cost of such capital assets or its fair market
value at the time of acquisition; (D) Indebtedness permitted under Section 6.4
hereof; (E) Indebtedness for taxes, assessments or governmental charges to the
extent that payment thereof shall at the time not be required to be made in
accordance with Section 5.5 hereof; (F) Indebtedness represented by trust
preferred securities
 

23

--------------------------------------------------------------------------------



issued by the Borrower or any of its Subsidiaries or represented by the issuance
of collateralized debt obligation securities of a Subsidiary of the Borrower; or
(G) Indebtedness on open account for the cost of services, materials and
supplies incurred by Borrower in the ordinary course of business (not as a
result of borrowing), so long as all of such open account Indebtedness shall be
promptly paid and discharged when due or in conformity with customary trade
terms and practices, except for any such open account Indebtedness which is
being contested in good faith by such debtor, respectively, as to which adequate
reserves required by GAAP have been established and are being maintained and as
to which no lien or encumbrance has been placed on any property of such debtor,
respectively.
 
6.3           CONSOLIDATION AND MERGER.  Liquidate or dissolve or enter into any
consolidation, merger, partnership, joint venture, syndicate or other
combination.
 
6.4           LOANS, GUARANTEES, INVESTMENTS.  Except as expressly permitted by
this Agreement, make any advance, loan or extension of credit to nor become a
guarantor or surety for any Person, firm or corporation; except that (a)
Subsidiaries of the Borrower may make loans to the Borrower or any other
Subsidiary of the Borrower; and (b) the Borrower and its Subsidiaries may make
investments (i) in direct obligations of the United States of America or of any
state, U.S. federal agency obligations and commercial paper designated as
“prime” by the National Credit Office of Dunn & Bradstreet, and (ii) in the
ordinary course of Borrower’s Business substantially consistent with past
practices.
 
6.5           ACQUISITIONS.  Except in the ordinary course of Borrower’s
Business substantially consistent with past practices, purchase, acquire or
incur any liability for the purchase or acquisition of any or all of the assets
or business (including stock, partnership, membership or other equity interests)
of any Person.
 
6.6           DISPOSAL OF ASSETS.  Sell, lease, assign, transfer or otherwise
dispose of more than five percent (5%) of its property or assets, now owned or
hereafter acquired, except for (a) obsolete or worn-out property and real estate
not used or useful in its business, and inventory sold at market rates in the
ordinary course of business, (b) in the ordinary course of Borrower’s Business
substantially consistent with past practices.
 
6.7           PAYMENT OF DISTRIBUTIONS.  Declare or pay directly or indirectly
(through any Affiliate or otherwise), any distributions in respect to its equity
interests or make any distribution of assets with respect to its equity
interests or in payment of fees or other compensation or reimbursement of any
expenses to a party related to any other Affiliates, whether in cash, property
or securities, except that so long as there does not then exist a Default or
Event of Default (with and without taking into account the making of any such
distribution), Borrower may make distributions to its equity holders as it may
elect from time to time.
 
6.8           LIMITATIONS ON LEASING.  Lease or become liable as lessee upon any
lease of real or personal property, other than leases of office space and
equipment at market rates entered into in the ordinary course of business
consistent with past practices.
 
6.9           DEFAULT UNDER OTHER AGREEMENTS OR INDENTURES.  Commit or do, or
fail to commit or do, any act or thing which action or failure to act would
constitute a
 

24

--------------------------------------------------------------------------------



material event of default under any of the terms or provisions of any other
agreement, indenture, contract, document or instrument executed or to be
executed by such entity where such event of default would have a material
adverse effect on the business or condition (financial or otherwise) of
Borrower.
 
6.10           PURCHASE OF MARGIN STOCK.  In furtherance, and not in limitation,
of Section 5.2 hereof, utilize any part of the proceeds of the Loan to purchase
or carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any margin stock.
 
6.11           AMENDMENT TO CERTAIN DOCUMENTS.  Except with the prior written
consent of the Lender:
 
6.11.1        amend or agree with any party to vary the terms of any
Organizational Documents of any of Borrower in a manner which may be materially
adverse to the Lender; or
 
  Subject to the terms of Section 5.12 hereof, amend or vary the terms of either
the Advisory Agreement or Advisory Subcontract in a manner which may be
materially adverse to the Lender.  Borrower hereby acknowledges and agrees that,
unless a Person reasonably acceptable to the Lender is engaged to perform such
services in accordance with the terms of Section 5.12 hereof, Centerline
Affordable’s no longer serving as its advisor in substantially the same capacity
in which Centerline Affordable serves as its advisor as of the date of this
Agreement shall constitute circumstances which are, for purposes of this
Agreement, materially adverse to the Lender.
 
6.12           TRANSACTIONS WITH AFFILIATES.  Directly or indirectly enter into,
any purchase, sale, lease or other transaction with any Affiliate except in the
ordinary course of business on terms that are no less favorable to such
transacting entity than those which might be obtained at the time in a
comparable arm’s-length transaction with any Person (including an individual,
corporation, partnership, trust, limited liability company and governmental
agency or instrumentality) who is not an Affiliate
 
6.13           ERISA COMPLIANCE.  Permit, suffer or cause any Plan or any
fiduciary or any party-in-interest (as such terms are defined in ERISA) thereof,
to (A) engage in any “prohibited transaction” (as defined in ERISA and the
Code), (B) incur any material “accumulated funding deficiency” (as defined in
Section 412(a) of the Code and Section 302 of ERISA) whether or not waived, (C)
fail to satisfy any additional funding requirements set forth in Section 412 of
the Code and Section 302 of ERISA, (D) terminate any Plan in a manner which
could result in the imposition of a lien on any property of an such entity, and
(E) fail to administer the Plan in accordance with its terms, ERISA and the
Code.  Each Plan shall comply in all material respects with ERISA.  In
furtherance of the foregoing, with respect to any Plan, Borrower shall, or shall
cause its Affiliates to, furnish to the Lender promptly (T) Written notice of
the failure to make any contribution, premium payment or other payment relating
to the funding of any Plan when due, (U) written notice of the actual or
threatened insertion of any claim, complaint or cause of action against any Plan
(other than a claim for benefits under such Plan filed in the ordinary course of
such Plan’s administration) or any fiduciary thereof, (V) written notice of the
occurrence of a Reportable Event (as defined in ERISA and the Code), (W) a copy
of any request
 

25

--------------------------------------------------------------------------------



for a waiver of the funding standards or an extension of the amortization
periods required under Section 412 of the Code and Section 302 of ERISA, (X) a
copy of any notice of intent to terminate any funded Plan that is a defined
benefit plan, (Y) notice that Borrower or any of its Affiliates will or may
incur any liability to or on account of a Plan under Section 4062, 4064, 4201 or
4204 of ERISA, and (Z) upon the Lender’s request, a copy of the annual report of
each Plan (Form 5500 or comparable form) required to be filed with the IRS
and/or the U.S. Department of Labor.  Any notice to be provided to the Lender
under this Section shall include a certificate of the chief financial officer of
Borrower setting forth details as to such occurrence and the action, if any,
which such entity and/or the Affiliate is required or proposes to take, together
with any notices required or proposed to be filed with or by such entity and/or
any Affiliate, the Pension Benefit Guaranty Corporation, the IRS, the trustee or
the Plan administrator with respect thereto.  Promptly after the adoption of any
Plan subject to ERISA, the entity adopting such Plan shall notify the Lender of
such adoption and of the vesting and funding schedules and other principal
provisions thereof.
 
6.14           REAL ESTATE ACTIVITIES.
 
6.14.1        Engage in the development or acquisition of real estate (except
solely to the extent permitted under Subchapter M of the Code and all
regulations thereunder); or
 
6.14.2        Undertake or participate in, directly or indirectly, any real
estate development project or asset of any kind whatsoever except as
specifically contemplated by this Agreement or in the ordinary course of
Borrower’s Business consistent with past practices.
 
6.15           DEFAULT UNDER ADVISORY AGREEMENT OR ADVISORY SUBCONTRACT.  Commit
or do, or fail to commit or do, any act or thing which action or failure to act
would constitute a breach or default under any of the terms or provisions of
either the Advisory Agreement or Advisory Subcontract.
 
Section 7.
FINANCIAL COVENANTS
 
7.1           MINIMUM ADJUSTED NET WORTH.  Borrower shall at all times maintain,
and shall have maintained, on a consolidated basis, an Adjusted Net Worth of not
less than SEVENTY-FIVE MILLION AND 00/100 DOLLARS ($75,000,000.00), as
determined at the end of each calendar quarter, adjusted at the end of each
calendar quarter by seventy-five percent (75%) of any Net Equity raised during
each such calendar quarter.
 
7.2           LIQUIDITY.  Borrower, on a consolidated basis, shall at all times
maintain Liquidity of not less than TEN MILLION AND 00/100 DOLLARS
($10,000,000.00), as determined at the end of each calendar quarter.
 
7.3           DEBT SERVICE COVERAGE.  Borrower shall at all times maintain, and
shall have maintained, a Debt Service Coverage, as determined at the end of each
quarter, of not less than 1.25X.
 
7.4           RECOURSE DEBT TO ADJUSTED NET WORTH.  Borrower shall maintain a
quarterly Recourse Debt to Adjusted Net Worth that is equal to or less than
6.25X.
 

26

--------------------------------------------------------------------------------



7.5           MINIMUM ADJUSTED AFFO.  Borrower shall at all times maintain, and
shall have maintained, quarterly Adjusted AFFO of at least ONE MILLION FIVE
HUNDERED THOUSAND AND 00/100 DOLLARS ($1,500,000), as determined at the end of
each calendar quarter.
 
Section 8.
EVENTS OF DEFAULT
 
8.1           EVENTS OF DEFAULT.  If one or more of the following described
Events of Default occurs:
 
8.1.1        Borrower defaults in the punctual payment of any principal or
interest on any Obligation when due and such default continues for a period of
five (5) days after the due date of such principal or interest payment; or
 
8.1.2        Any of the representations or warranties made by Borrower in this
Agreement, any Note, any other Loan Document, agreement, guaranty, certificate
or financial or other statements delivered or later furnished by or on behalf of
Borrower in connection with this Loan is false or misleading in any material
respect at the time made; or
 
8.1.3        Borrower fails to pay, perform or otherwise observe any other
covenant, term, provision, condition, agreement or obligation of, or otherwise
defaults under, this Agreement, or any other Loan Document; or
 
8.1.4        Borrower or any of its Subsidiaries becomes insolvent, or admits in
writing its inability to pay its debts as they mature, or fails generally to pay
its debts as they become due, or makes an assignment for the benefit of
creditors or commences a case for its dissolution; or applies for or consents to
the appointment of or taking possession by a trustee, liquidator, assignee,
custodian, sequestrator or receiver (or similar official) for it or for a
substantial part of its property or business; or takes any action in furtherance
of any of the foregoing; or
 
8.1.5        A trustee, liquidator, assignee, custodian, sequestrator or
receiver (or similar official) is appointed for Borrower or any of its
Subsidiaries or for a substantial part of any of its property or business
without its consent and is not discharged within thirty (30) days after such
appointment; or
 
8.1.6        Any governmental agency or any court of competent jurisdiction at
the insistence of any governmental agency assumes custody or control of the
whole or any substantial portion of the properties or assets of Borrower or any
of its Subsidiaries and such is not dismissed within thirty (30) days
thereafter; or
 
8.1.7        Any money judgment, writ or warrant of attachment, or similar
process, in excess of $1,000,000.00 is entered or filed against Borrower or any
of its Subsidiaries, any of its properties or other assets and is not vacated,
bonded, or stayed within the earlier of (a) a period of thirty (30) days or (b)
five (5) days prior to the date of any proposed sale thereunder, unless (i)
currently contested by such party in good faith and by proper proceedings and
(ii) such party shall have set aside on its books and shall maintain adequate
reserves for the payment of the same in conformity with GAAP; or
 

27

--------------------------------------------------------------------------------



8.1.8        A bankruptcy, reorganization, insolvency, or liquidation case or
other case for relief under any bankruptcy law or any law for the relief of
debtors is commenced by or against Borrower or any of its Subsidiaries and, if
instituted against Borrower or any of its Subsidiaries, is not dismissed within
thirty (30) days after such institution or such entity by any action or answer
approves of, consents to, or acquiesces in any such case or admits the material
allegations of, or defaults in answering a petition filed in any such case; or
 
8.1.9        This Agreement or any other guaranty or other agreement entered
into in connection herewith or therewith, or any other Loan Document, at any
time while any Obligations remain unpaid or unperformed, ceases to be in full
force and effect or is declared null and void, or the validity or enforceability
thereof is contested or any party thereto denies that it has any or further
liability or obligation under this Agreement, such other agreement, such
guarantee or any other Loan Document; or
 
8.1.10       A default or a breach shall have occurred and be continuing beyond
any applicable cure period in the payment or performance of any direct or
contingent liability of Borrower or any of its Subsidiaries in excess of
$1,500,000.00; or
 
8.1.11       Any security issued by Borrower and listed on a national securities
exchange or quoted on an automated quotation system of a national securities
association is delisted from such national securities exchange or ceases to be
quoted on such automated quotation system, as applicable; or
 
8.1.12       The assignment by the Advisor or Centerline Affordable, by act or
omission, or by operation of law, of all or any portion of their respective
rights, benefits and entitlements, including, without limitation, their
respective economic interests, under the Advisory Agreement or the Advisory
Subcontract (except if and to the extent (i) arising out of the transfer of all
of the equity interests in Centerline Affordable to an Affiliate of Centerline
Affordable or to a Person whose chief executive with senior-most responsibility
for the business and operations of such Person is an Affiliate of Centerline
Affordable, or (ii) in accordance with the terms of Section 5.12 hereof); or
either the Advisor or Centerline Affordable gives notice of its intention to
terminate the Advisory Agreement or the Advisory Subcontract, or either the
Advisor or Centerline Affordable fails to renew the Advisory Agreement or the
Advisory Subcontract (except in accordance with the terms of Section 5.12 hereof
 
And any such Event of Default (except for an Event of Default described in
Sections 8.1.1, 8.1.2, 8.1.4 through 8.1.10 (inclusive) and 8.1.12, for which
there shall be no grace period except as specifically provided therein, and
except for any other Event of Default that is not capable of being cured (for
example, without limitation, an Event of Default arising out of a breach of a
financial covenant set forth in Section 7 hereof)) shall continue for more than
fifteen (15) days after the Lender shall have first notified Borrower of such
Event of Default (or for more than sixty (60) days after the Lender shall have
first notified Borrower of such Event of Default, if such Event of Default is a
non-monetary failure or breach and is not capable of being cured within such
fifteen (15) day period but is, nevertheless, capable of cure and Borrower shall
have commenced and is diligently pursuing (in the sole determination of the
Lender) a cure of such failure or breach) THEN, or at any time thereafter,
(unless such Event of Default shall have been waived in writing by the Lender in
accordance with the terms of Section 9.3 hereof) at the
 

28

--------------------------------------------------------------------------------



option of the Lender’s unrestricted discretion the Lender may terminate the Line
of Credit and each commitment to make any Advances to Borrower and each
Obligation outstanding shall, without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived, be forthwith due and
payable, if not otherwise then due and payable, anything herein contained or in
any Note or other document to the contrary notwithstanding, and the Lender may
immediately, and without any expiration of any period of grace, enforce any and
all of the Lender’s rights or remedies provided by this Agreement, any Note, any
Loan Document or any other rights or remedies afforded by law.
 
Section 9.
MISCELLANEOUS PROVISIONS
 
9.1           INCORPORATION OF PREAMBLE, RECITAL AND EXHIBITS.  The preamble,
Recitals, and exhibits hereto are incorporated into this Agreement by reference
and made a part hereof.
 
9.2           NOTICES.  All notices, requests and demands given under the terms
of this Agreement shall be in writing and may be effected by personal delivery,
including by any commercial courier or overnight delivery service, or by United
States certified mail, return receipt requested, with all postage and fees fully
prepaid.  Notices shall be effective upon receipt by the party being given
notice, as indicated by the return receipt if mailed; except that if a party has
relocated without providing the other party with its new address for service of
notices, or if a party refuses delivery of a notice upon its tender, the notice
shall be effective upon the attempt to serve the notice at the last address
given for service of notices upon that party.  In addition to the foregoing,
notice may be served by facsimile transmission, in which case service shall be
deemed effective only upon receipt by the party serving the notice of telephonic
or return facsimile transmission confirmation that the party to whom the notice
is directed has received a complete and legible copy of the notice.  Notices
shall be addressed as follows:
 
 
Borrower:
American Mortgage Acceptance Company

 
 
625 Madison Avenue

 
 
New York, NY 10022

 
 
Attention:
James L. Duggins, Chief Executive Officer

 
 
Telephone:
(972) 868-5323

 
 
Facsimile:
(212) 593-5769

 
 
 

 
 
Lender:
Centerline Holding Company

 
625 Madison Avenue

 
New York, NY 10022

 
Attention:
Marc D. Schnitzer, Chief Executive Officer and President

 
Telephone:
(212) 317-5700

 
Facsimile:
(212) 751-3550

 
 




29

--------------------------------------------------------------------------------


 
 
               The addresses for service of notice on any party may be changed
by that party by serving a notice upon the others of the new address or
addresses, except that any change of address to a post office box shall not be
effective unless a street address is also specified for use in effectuating
personal service.
 
9.3           AMENDMENTS, WAIVERS, ETC.
 
           The Lender may exercise its rights and remedies under this Agreement,
the Note and the Loan Documents without resorting or regard to other interests
or sources of reimbursement.  The Lender shall not be deemed to have waived any
of such rights or remedies unless such waiver be in writing and signed by the
Lender.  No delay or omission on the part of the Lender in exercising any of
such rights or remedies shall operate as a waiver of such right or any other
right.  A waiver on any one occasion shall not be construed as a bar to or
waiver of any right on any future occasion.  All such rights and remedies shall
be cumulative and may be exercised separately or concurrently.
 
9.4           INDEMNIFICATION.  To the fullest extent permitted by law, Borrower
agrees to protect, indemnify, defend and hold harmless the Lender, its trustees,
officers, agents, employees and representatives from and against any and all
liability, expense, loss or damage of any kind or nature and from any suits,
claims or demands, including without limitation reasonable attorneys’ fees and
costs, on account of any matter or thing or action or failure to act by the
Lender, or its trustees, officers, agents, employees or representatives, whether
in suit or not, arising out of this Agreement or in connection herewith or with
the transactions contemplated hereby, unless such suit, claim or demand is
caused principally by any grossly negligent act or omission or willful
malfeasance of, the Lender, its trustees, officers, agents and employees and
representatives.  Upon receiving knowledge of any suit, claim or demand asserted
by a third party that the Lender believes is covered by this indemnity, such
indemnified party shall give Borrower notice of the matter and an opportunity to
defend it, at Borrower’s sole cost and expense, with legal counsel satisfactory
to such indemnified party.  If such indemnified party is not satisfied with the
defense being provided, such indemnified party may employ an attorney or
attorneys selected by it to protect its rights hereunder, and Borrower shall pay
to such indemnified party the reasonable attorneys’ fees and costs incurred by
such indemnified party.  This obligation on the part of Borrower shall survive
the closing of the Loan the repayment of all obligations hereunder and the
termination or expiration of this Agreement.
 
9.5           INCONSISTENCIES WITH OTHER LOAN DOCUMENTS.  In the event that it
is impossible to simultaneously comply with the terms of this Agreement and any
term of any of the other Loan Documents, the terms of this Agreement shall
govern and prevail over the conflicting portion of the other Loan Document(s).
 
9.6           EXPENSES.  Borrower shall pay on demand all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and costs,
incurred (A) by the Lender in connection with the preparation of this Agreement,
(B) by the Lender in connection with the administration of this Agreement, and
(C) by the Lender in connection with the enforcement and protection of its
rights under this Agreement, including the protection of the rights of the
Lender in any bankruptcy, reorganization, liquidation or insolvency proceeding,
whether or not litigation is commenced.
 

30

--------------------------------------------------------------------------------



9.7           ASSIGNABILITY.
 
9.7.1        This Agreement shall bind and its benefits shall inure to Borrower,
the Lender, and their respective successors and permitted assigns, as the case
may be.
 
9.7.2        Borrower may not assign (voluntarily or by force of law) all or any
portion of its interests, rights and obligations under this Agreement, the Note
or any of the Loan Documents, without the prior written consent of the Lender,
which consent may be withheld in the Lender’s sole and unrestricted discretion.
 
9.7.3        The Lender may assign all or any portion of its interests, rights
and obligations under this Agreement, the Note and the Loan Documents (for
purposes of this Section 9.7 only, collectively, the “Assigned Commitment”);
provided, however, that if there does not then exist a Default or Event of
Default, the prior written consent of Borrower shall be required to any such
proposed assignment; provided further, however, that such consent shall not be
unreasonably withheld, conditioned or delayed.
 
9.8           TIME OF ESSENCE.   Time is of the essence of this Agreement.
 
9.9           ENTIRE AGREEMENT.  This Agreement and the Loan Documents and other
materials furnished to the Lender by and on behalf of Borrower constitute the
entire agreement and understanding of the Lender and Borrower and supersedes any
and all prior agreements and understandings, both written and oral, among the
parties with respect to the matters set forth herein and therein.  No
representation, warranty, covenant, promise, understanding or condition shall be
enforceable against any party unless it is contained in this Agreement or the
Loan Documents.
 
9.10           SEVERABILITY.  The invalidity or unenforceability of any one or
more provisions of this Agreement or any Loan Document under particular
circumstances or in its entirety shall not affect the validity or enforceability
of such provisions under different circumstances or the validity or
enforceability of any other provision.
 
9.11           GOVERNING LAW.  This Agreement, any Note and all other documents
executed pursuant to this Agreement or any Note shall be deemed entered into,
and shall be governed and construed according to the laws of the State of New
York, notwithstanding choice of law rules to the contrary.
 
9.12           NO PARTNERSHIP OR JOINT VENTURE.  The Lender and Borrower agree
that the Lender is not a partner or joint venturer with Borrower, in any manner
whatsoever.
 
9.13           REPLACEMENT DOCUMENTS.  Upon receipt of an affidavit from the
Lender (containing standard indemnification provisions or representations) as to
the loss, theft, destruction or mutilation of any Loan Document or Note,
Borrower shall issue or execute and deliver to the Lender in lieu thereof, an
identical replacement therefor.
 
9.14           HEADINGS.  The headings of this Agreement are solely for the
purpose of identification and shall not be construed as a part of the paragraphs
they head.
 

31

--------------------------------------------------------------------------------



9.15           USURY LIMITATION.  If, at any time, the rate of interest,
together with all amounts which constitute interest and which are reserved,
charged or taken by the Lender as compensation for fees, services or expenses
incidental to the making, negotiating or collection of the Loan, shall be deemed
by any competent court of law, governmental agency or tribunal to exceed the
maximum rate of interest permitted to be charged by the Lender to Borrower under
then applicable law, then, during such time as such rate of interest would be
deemed excessive, that portion of each sum paid attributable to that portion of
such interest rate that exceeds the maximum rate of interest so permitted shall
be deemed a voluntary prepayment of principal of the Obligations; provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Agreement shall be governed by
such new law as of its effective date.
 
9.16           WAIVER OF JURY TRIAL.  BORROWER SHALL NOT SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION ACTION INVOLVING
THE LENDER (OR ANY OFFICER, TRUSTEE, EMPLOYEE OR AGENT THEREOF) BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ENTITIES, OR ANY
OF THEM.  BORROWER WILL NOT SEEK TO CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT
BEEN WAIVED.  ANY COURT PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY OTHER OF
THE LOAN DOCUMENTS SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY (OR THE FEDERAL COURTS LOCATED
THEREIN).  NOTWITHSTANDING THE FOREGOING FORUM DESIGNATION, BORROWER AGREES THAT
THE LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST BORROWER OR ITS RESPECTIVE
PROPERTY IN A COURT IN ANY LOCATION TO ENABLE THE LENDER TO (1) OBTAIN PERSONAL
JURISDICTION OVER ANY OF THEM OR (2) IN ORDER TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER ENTERED IN FAVOR OF THE LENDER.  BORROWER FURTHER AGREES THAT IT
WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
LENDER TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE LENDER.  BORROWER WAIVES ANY OBJECTION THAT
IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE LENDER HAS COMMENCED ANY
PROCEEDING.  THE PROVISIONS OF THIS SECTION 9.16 HAVE BEEN FULLY DISCUSSED BY
BORROWER AND THE LENDER, AND THE PROVISIONS HEREOF SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION 9.16 WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.
 
(SIGNATURES APPEAR ON NEXT PAGE)

32

--------------------------------------------------------------------------------



WITNESS the execution hereof under seal as of the day and year first above
written.
 

  BORROWER:           AMERICAN MORTGAGE ACCEPTANCE COMPANY          
Date
By:
/s/  James L. Duggins       Name:  James L. Duggins        Title:  Chief
Executive Officer          

 
 

  LENDER:           CENTERLINE HOLDING COMPANY          
Date
By:
/s/  Marc. D. Schnitzer        Name:  Marc. D. Schnitzer         Title:  Chief
Executive Officer and President           


 

--------------------------------------------------------------------------------